Citation Nr: 0432565	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  01-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1. Whether new and material evidence was received to reopen 
the claim of service connection for a back condition.  

2. Entitlement to an increased evaluation for the service-
connected cold injury residuals of the right foot, currently 
evaluated as 10 percent disabling.  

3. Entitlement to an increased evaluation for the service-
connected cold injury residuals of the left foot, currently 
evaluated as 10 percent disabling.  

4. Entitlement to service connection for a claimed left 
fourth finger condition.  







ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1979 to May 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 RO rating decision.  

The issue of service connection for a left fourth finger 
condition is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  In a July 1986 rating decision, the RO denied the claim 
of service connection for a back injury.  

3.  The evidence received since the July 1986 rating decision 
bears directly and substantially upon the specific matter 
under consideration and must be considered in order to fairly 
decide the merits of the claim.  

4.  The veteran is shown to have lumbar disc disease that as 
likely as not is due to an injury in his active service.  

5.  The service-connected residuals of cold injury of the 
right foot are shown to be productive of a disability picture 
that more nearly approximates that of pain, numbness and cold 
sensitivity with locally impaired sensation.  

6.  The service-connected residuals of cold injury of the 
left foot are shown to be productive of a disability picture 
that more nearly approximates that of pain, numbness and cold 
sensitivity with locally impaired sensation.  



CONCLUSIONS OF LAW

1.  The evidence received since the final July 1986 rating 
decision, which denied service connection for a back injury, 
is new and material; thus the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
back disability is due to an injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).  

3.  Beginning on January 12, 1998, the criteria for the 
assignment of a 20 percent rating for the service-connected 
residuals of cold injury of the right foot have been met.  
38 U.S.C.A. §§ 1155, 5103, 7104(West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.59, 4.104 including Diagnostic Code (DC) 7122 
(2004).  

Affording the veteran the benefit of the doubt, since January 
12, 1998, the criteria for a 20 percent rating for service-
connected residuals of cold injury of the right foot have 
been met.  38 U.S.C.A. §§ 1155, 5103, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.44, 4.59, 4.104 including DC 
7122 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and VA and private clinical records 
on file are sufficient to resolve the following matters in 
the veteran's favor.  


New and Material Evidence

The veteran seeks service connection for back pain.  
Essentially, he contends that he injured his back while 
performing heavy lifting while in service.  

While the RO appears to have reopened the veteran's claim of 
service connection for a back injury, and to have considered 
the claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new-and-material evidence analysis in claims 
involving prior final decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The record reflects that, in a July 1986 rating decision, the 
RO denied service connection for a back injury.  That 
decision was not appealed within one year and became final.  

In October 1996 the veteran submitted a request indicating 
that he wished to reopen his claim for service-connection for 
a back injury.  

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (West 2002).  A final decision cannot be 
reopened unless new and material evidence is presented.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon the 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).  

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim.  

The Board notes in passing that the claims folder contains 
several private treatment records dated in September 1999, 
June 2000, and July 2000 addressing the veteran's back 
disorder.  In addition, the veteran submitted VA treatment 
records dated in May 2001 and August 2002, and an August 2002 
VA medical examination.  

Therefore, as new and material evidence has been submitted in 
this case, the claim is reopened.  


Service connection for a back disorder

A careful review of the service medical records shows that 
the veteran first complained of his back injury brought on by 
lifting, in April 1983.  Various reports in June 1983, and 
August and October 1984 diagnosed him with chronic low back 
pain and tenderness in the lumbosacral spine.  

An October 1984 report during service indicates that the 
veteran claimed to have injured his back three to four years 
prior to his treatment while doing sit-ups and reinjured it 
while performing heavy lifting.  

In October 1997 a VA examiner assessed the veteran with 
degenerative changes of the lumbar with acute low back pain 
and no radicular.  

The Board notes a September 1999 magnetic resonance scan of 
the lumbar column conducted by a private medical examiner.  
The report indicated that the veteran's test was negative for 
back problems.  

However, in June 2000, a private neuroradiologist discovered 
the veteran's L4-L5 disk showed a moderate posterior 
enlargement and bulge, and the L5-S1 showed less median disk 
bulging.  Another private medical opinion given in June 2000 
by a different examiner indicates that the L4-L5 showed a 
slight posterior protrusion, and the L5-S1 showed slight 
bulging.  

Of further note is a May 2001 VA treatment report in which 
the veteran was assessed with degenerative disc disease of 
the L5-S1.  

In his August 2002 VA examination, the veteran was assessed 
as having disc bulging of the L4 and L5.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 4.3.  

The service medical records clearly show the veteran injured 
his back in service.  It is also shown that he exhibited a 
continuity of symptoms following the initial injury event.  
In the Board's view, the evidence is in relative equipoise in 
showing the currently demonstrated lumber disc disease as 
likely as not is due to an injury in service.  Accordingly, 
by extending him the benefit of the doubt, the veteran must 
prevail.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  

Hence, service connection for a back disability manifested 
lumbar disc disease is warranted.  


Increased evaluations for service-connected cold injury 
residuals of the right foot and the left foot, each currently 
evaluated as 10 percent disabling

The veteran seeks increased evaluation for his service-
connected cold injury residuals of the right foot and left 
foot.  He essentially contends that these disabilities are 
more severe than contemplated by the 10 percent rating 
currently assigned to each of them under 38 C.F.R. § 4.104, 
DC 7122 (2004).  

The RO evaluated the veteran's residuals of cold injury of 
each foot as 10 percent disabling for each foot under 
38 C.F.R. § 4.104, DC 7122.  During the course of this 
appeal, VA revised the criteria for residuals of cold injury, 
effective on January 12, 1998.  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent. Landgraf 
v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 
(VA must give effect to the court's explanation of the 
prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

In this case, the RO has considered the veteran's claims for 
increased ratings under both the former and revised schedular 
criteria (see October 1999 rating decision); as such, there 
is no due process bar to the Board doing likewise.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

If an increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria. See 
VAOGCPREC 3- 2000; 65 Fed. Reg. 33422 (2000).  

Pursuant to the former criteria of 38 C.F.R. § 4.104, DC 7122 
(in effect when the veteran filed his claim and prior to 
January 12, 1998), mild symptoms of a cold injury or 
chilblains warranted a 10 percent evaluation, regardless of 
whether the condition was unilateral or bilateral.  With 
persistent moderate swelling, tenderness, redness, etc., 
bilateral symptoms warranted a 30 percent evaluation.  

With loss of toes, or parts, and persistent severe symptoms, 
bilateral cold injury residuals warranted a 50 percent 
evaluation.  

A note following this Diagnostic Code indicated that there 
was no requirement of loss of toes or parts for an assessment 
of mild or moderate disability diagnostic code.  See 
38 C.F.R. § 4.104, DC 7122 (prior to Jan. 12, 1998).  

In this case, however, there is no evidence of objective 
findings, such as persistent moderate swelling, tenderness or 
redness, to warrant the assignment of at least the next 
higher rating for the service-connected cold injury residuals 
under the former criteria.  Hence, there is no basis for an 
increased evaluation for residuals of cold injury of the feet 
prior to January 12, 1998.  

Under the revised criteria of Diagnostic Code 7122, a 10 
percent rating is assigned for residuals of cold injury with 
arthralgia or other pain, numbness, or cold sensitivity.  

A 20 percent rating requires arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, local impaired sensation, 
hyperhidrosis or X- ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis).  

A 30 percent rating requires arthralgia or other pain, 
numbness or cold sensitivity plus 2 or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis).  

Notes following these criteria indicate that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26. 38 C.F.R. 
§ 4.104, DC 7122, including Notes 1 and 2 (effective Jan. 12, 
1998).  

Additional revisions to the rating schedule provisions 
governing evaluations for residuals of a cold injury became 
effective on August 13, 1998.  Although the rating criteria 
remained essentially identical to those cited directly above, 
Note 1 was amended as follows: Note (1) Separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other Diagnostic Codes.  

Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under DC 7122. 38 C.F.R. 
§ 4.104, DC 7122, Note 1 (1999); 63 Fed. Reg. 37,779 (1998).  

At the outset, the Board notes that the RO has appropriately 
assigned separate ratings for residuals of cold injury of 
each foot, effective on January 12, 1998, pursuant to revised 
criteria.  See 38 U.S.C.A. § 5110(g) (benefits pursuant to a 
liberalizing regulation may be awarded no earlier than the 
effective date of the regulation).  However, there remains 
the question of the appropriate rating to be assigned for 
each foot.  

Considering the evidence of record in light of the revised 
rating criteria, the Board notes that the veteran has 
reported, during the course of this appeal, early peripheral 
neuropathy and diminished sensation.  

The Board points out that the record clearly shows that the 
veteran has experienced arthralgia or other pain and numbness 
in each foot and cold sensitivity over a number of years, 
which contributed to his problems with ambulation.  However, 
the Board also points out that a bone scan conducted in 
September 2000 was negative for significant alteration of 
vascular flow in the feet, and there were no abnormal areas 
in either foot.  .

In light of these findings, the Board finds that, beginning 
on the January 12, 1998 effective date of the change in the 
applicable rating criteria, the criteria for the 20 percent 
rating for residuals of cold injury affecting each foot have 
been met.  See DC 7122 (in effect as of January 12, 1998).  

The Board considered the possible assignment of a higher 
disability rating.  However, a rating in excess of 30 percent 
is not warranted under DC 7122 because there is no evidence 
of tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray abnormalities such as osteoporosis, 
subarticular punched out lesions or osteoarthritis found in 
addition to his locally impaired sensation, as is required 
for the maximum 30 percent evaluation.  

In light of the foregoing, the Board concludes that the 
veteran's disability picture for each foot more nearly 
approximates the criteria for the assignment of a 20 percent 
disability rating under DC 7122.  To that extent, the appeal 
is allowed.  



ORDER

As new and material evidence has been presented to reopen the 
claim, service connection for a back disability manifested by 
lumbar disc disease is granted.  

A 20 percent rating for the service-connected residuals of 
cold injury of the right foot is granted beginning on January 
12, 1998, subject to the regulation governing the payment of 
VA monetary awards.  

A 20 percent rating for the service-connected residuals of 
cold injury of the left foot is granted beginning on January 
12, 1998, subject to the regulation governing the payment of 
VA monetary awards.  



REMAND

The veteran seeks entitlement to service connection for a 
left fourth finger condition.  He essentially contends that 
he dislocated his fourth finger and broke a tendon while on 
active duty.  

A July 1984 service medical report indicated the veteran was 
treated for left hand pain, and was assessed as having a 
dislocation of the distal interphalangeal.  The veteran 
continued to complain of pain in the finger in September 
1985.  In a November 1985 service medical board examination, 
an injury to the fourth finger of the left hand was noted as 
a fourth finger distal phalange with ruptured distal extensor 
tendon.  

At the outset, the Board notes that in a July 1986 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for a left fourth finger condition.  

Thereafter, the veteran submitted an October 1996 Notice of 
Disagreement, which made reference to his claim for service 
connection for a left fourth finger condition.  

An October 1999 RO rating decision failed to address the 
veteran's left fourth finger condition; after which, the 
veteran submitted a VA Form 9, once again requesting review 
of his claim for service connection for a left fourth finger 
condition.  

The Board further notes that the veteran's August 2002 VA 
medical examination noted that the veteran suffered from a 
bent distal interphalangeal joint of the left fourth finger.  

A review of the record does not show that the issue was made 
the subject of a Statement of the Case (SOC), and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995)

The Board may not address the issue until an SOC is sent.  
38 C.F.R. § 20.200 (2004); Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).  

As such, the RO is now required to send the veteran an SOC as 
to this issue in accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.29, 19.30 (2004).  

In order to complete the necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1.  The RO should ensure that the new 
notification requirements and development 
procedures mandated by the VCAA as 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  Any indicated development 
should be undertaken in this regard.  

2.  The RO should take appropriate action 
to send the veteran and his 
representative a Statement of the Case as 
to the issue of entitlement to service 
connection for a left fourth finger 
condition.  They should be advised that a 
VA Form 9 or Substantive Appeal must be 
submitted in a timely fashion in order to 
obtain appellate consideration of the 
issue.  

The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim of entitlement to service connection for 
a left fourth finger condition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



